t c memo united_states tax_court s joseph balsamo and edna mae balsamo petitioners v commissioner of internal revenue respondent docket no 1235-10l filed date s joseph balsamo and edna mae balsamo pro sese shannon e loechel for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule we must decide whether respondent’ sec_1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure appeals_office abused its discretion when it upheld respondent’s notice_of_federal_tax_lien nftl with respect to petitioners’ and tax years background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments petitioners are husband and wife who resided in georgia at the time they filed their petition petitioners filed tax returns for their and tax years but failed to pay the full amount of their tax_liability for each year additionally petitioners also failed to report some income on their and returns and respondent subsequently issued notices of deficiency to petitioners with respect to those years petitioners did not file petitions in the tax_court disputing those notices of deficiency on or about date respondent sent petitioners a notice_of_intent_to_levy with respect to their and tax years petitioners had an equivalent_hearing with respect to the proposed levy for their and tax years and on date respondent’s appeals_office issued a decision letter decision letter determining not to uphold the proposed levy the decision letter explained that the basis for the appeals office’s determination was that petitioners had a small balance due had filed their return and paid their tax_liability for had a modest income and were elderly and in poor health the decision letter concluded based on the balsamos sic ages and health conditions the decision to place the account in currently not collectible status is the least intrusive of the collection alternatives no levy action is currently proposed by compliance and none should be initiated unless information shows a substantial positive change in their financial affairs for their and tax years petitioners similarly filed their tax returns but failed to pay the amounts due additionally they failed to report some of their income on their tax_return and respondent issued petitioners a notice_of_deficiency petitioners did not petition the tax_court with respect to the notice_of_deficiency on various dates during respondent sent petitioners notices of intent to levy with respect to their and tax years petitioners requested a collection hearing with respect to the notices of intent to levy respondent contends that the appeals_office conducted an equivalent_hearing and issued a decision letter on date decision letter however respondent cannot find a copy of the decision letter nonetheless petitioners refer to the decision letter in some of their correspondence with respondent and they do not dispute that they received the decision letter so we will accept that it was sent to them and that the decision letter contained a determination to uphold the proposed levies respondent has not levied to collect petitioners’ or tax_liability on or about date respondent issued petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to their and tax years petitioners timely filed a form request for a collection_due_process or equivalent_hearing in an attachment to the form petitioners proposed to settle their tax_liability of approximately dollar_figure by making six monthly payments of dollar_figure each for a total of dollar_figure informal offer-in-compromise at the time they filed their form petitioners had not yet submitted their tax_return but they submitted that return in response to a request from respondent’s appeals_office after receiving a copy of petitioners’ tax_return respondent’s appeals_office granted petitioners a face-to-face hearing petitioners’ case was subsequently assigned to c m hardman ms hardman for the face-to-face hearing before the hearing ms hardman contacted petitioners and requested that they complete a form 433-a collection information statement for wage earners and self-employed individuals and submit copies of their tax returns from through on date ms hardman met with s joseph balsamo petitioner for the collection hearing mrs balsamo did not appear at the hearing at the hearing ms hardman pointed out to petitioner that petitioners had made some errors on their tax_return and that they had not yet submitted their return she also instructed petitioner to complete form 433-a petitioner agreed to correct the errors on petitioners’ return to submit their return and to submit form 433-a at the hearing ms hardman also explained to petitioner that he is required to report and pay self-employment_tax with respect to his part-time work as a computer consultant ms hardman met with petitioner for a followup hearing on date petitioner brought the decision letter to the hearing and contended that petitioners had been told by respondent that their account was in currently not collectible status and that they therefore no longer owed taxes for and ms hardman explained to petitioner that currently not collectible is a temporary status and does not mean that petitioners no longer owe taxes petitioner had not completed form 433-a or submitted petitioners’ tax_return and ms hardman therefore advised him that she was not able to consider petitioners’ informal offer-in-compromise at that time however she gave him additional time to submit the required documents additionally ms hardman advised petitioner that the informal offer-in-compromise was unlikely to be accepted because petitioners had at least dollar_figure in equity in their home petitioners were not able to complete the form 433-a by the date agreed upon but ms hardman again granted them additional time on date ms hardman received a form 433-a from petitioners but they failed to include copies of their bank statements despite the fact that the form 433-a clearly states please include your current bank statements checking savings money market and brokerage accounts for the past three months for all accounts petitioners attached other required documents to the form 433-a on the form 433-a petitioners stated that the current value of their home was dollar_figure but that the home was subject_to an existing mortgage of dollar_figure petitioners also disclosed that they owned stock with a current value of dollar_figure on or about date respondent’s appeals_office issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the nftl the notice_of_determination explained that because petitioners failed to file their tax return2 and because they failed to make the required estimated_tax payments with respect to petitioner’s self-employment_income for and they were not in compliance with paying and filing_requirements and were therefore 2as we explain below petitioners dispute respondent’s contention that they never filed their tax_return but we conclude that this dispute is irrelevant to the question of whether the appeals_office abused its discretion ineligible to have their collection alternative considered the notice_of_determination stated that the appeals_office had verified that all legal and procedural requirements had been met and addressed all other issues raised by petitioners after receiving the notice_of_determination petitioners timely filed their petition in this court petitioners subsequently also filed an amended petition discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir however the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings rule d where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir petitioners do not dispute the underlying liabilities consequently we review the determination of the appeals_office for abuse_of_discretion where as in the instant case we review the appeals office’s determination to sustain the filing of an nftl for abuse_of_discretion we review the reasoning underlying that determination to decide whether it was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of the appeals_office and we do not decide independently whether we believe the lien should be withdrawn see id pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay see 122_tc_287 the lien arises automatically on the date of assessment and persists until the tax_liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 iannone v commissioner t c pincite the purpose of filing pursuant to sec_6323 notice of the lien that arises under sec_6321 is to protect the government’s interest in a taxpayer’s property against the claims of other creditors see sec_6323 filing an nftl validates the government’s lien against a subsequent purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor see id stein v commissioner tcmemo_2004_124 lindsay v commissioner tcmemo_2001_285 aff’d 56_fedappx_800 9th cir if the commissioner chooses to file an nftl he must provide the taxpayer with written notice not more than five business days after the filing and he must advise the taxpayer of the right to a hearing before the appeals_office sec_6320 if the taxpayer requests such a hearing the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the appeals_office must also determine whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6320 sec_6330 finally the appeals_office must consider any issues raised by the taxpayer at the hearing including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives such as an installment_agreement sec_6320 sec_6330 and respondent contends that the determination of the appeals_office should be sustained because petitioners failed to provide the required information and were not in compliance with their obligations to file estimated_taxes with respect to petitioner’s self-employment_income we agree either of those grounds would be sufficient standing alone to justify the appeals office’s refusal to consider petitioners’ offer-in-compromise we have consistently held that it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information see huntress v commissioner tcmemo_2009_ prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 in doing so the appeals_office is following the requirements of sec_301_6320-1 proced admin regs petitioners contend that the appeals_office did not instruct them to include copies of their bank statements with the form 433-a however the form 433-a clearly states please include your current bank statements checking savings money market and brokerage accounts for the past three months for all accounts petitioners should have been aware that they were required to include copies of all their bank statements with the form a and they were given several extensions of time to submit the completed form 433-a yet they failed to do so accordingly we conclude that it was not an abuse_of_discretion for the appeals_office to refuse petitioners’ offer-in- compromise on the basis that petitioners failed to submit all of the required documents similarly we have held that it is not an abuse_of_discretion for the appeals_office to refuse to consider a taxpayer’s offer-in-compromise on the grounds that the taxpayer has a history of noncompliance and is not in compliance with current tax obligations see 129_tc_107 in doing so the appeals_office is following the requirements of the regulations see sec_301_6320-1 q a-d8 proced admin regs the irs does not consider offers to compromise from taxpayers who have not filed required returns or have not made certain required deposits of tax although petitioners dispute respondent’s contention that they did not file their tax_return they have not contested respondent’s contention that they failed to make estimated_tax payments with respect to petitioner’s self-employment_income accordingly petitioners were not in compliance with their current tax obligations and it was not an abuse_of_discretion for respondent to refuse their offer-in-compromise consequently we conclude that no genuine issues of material fact remain and hold that respondent is entitled to judgment as a matter of law that there was no abuse_of_discretion in the determination to reject petitioners’ informal offer-in- compromise and sustain the nftl accordingly we will grant respondent’s motion for summary_judgment in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
